Name: Council Regulation (EEC) No 856/81 of 1 April 1981 amending Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/ 16 Official Journal of the European Communities 4 . 4 . 81 COUNCIL REGULATION (EEC) No 856/81 of 1 April 1981 amending Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildren THE COUNCIL OF THE EUROPEAN COMMUNITIES, 1080/77 guarantees the continuation of the Commu ­ nity contribution towards financing the programmes in question , HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the 1979 Act of Accession , and in particular the second subparagraph of Article 26 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1 080/77 (2 ), as last amended by Regulation (EEC) No 1 637/79 (3 ), provides for a Community contribution to the cost of Member States ' programmes for the supply of milk and certain milk products at reduced prices to school ­ children ; Whereas in order to encourage consumption of milk and milk products in schools, it is advisable to bring about a further reduction in prices by adjusting the said Community contribution to the target price for milk for the milk year in question ; Whereas it is also appropriate to extend the minimum period for which Article 1 ( 1 ) of Regulation (EEC) No Regulation (EEC) No 1080/77 is hereby amended as follows : 1 . in Article 1 ( 1 ), the expression ' 1977/78 milk year' is replaced by the expression ' 1981 /82 milk year'; 2 . in Article 1 , paragraph 2 is replaced by the following : ' 2 . In the case of whole milk, this Community contribution shall be equal to the target price of the milk applicable to the milk year in question .' Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 131 , 26 . 5 . 1977 , p . 8 . ( J OJ No L 192, 31 . 7 . 1979 , p . 1